NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                        Submitted June 3, 2008∗
                                        Decided June 11, 2008


                                                Before

                                 FRANK H. EASTERBROOK , Chief Judge

                                 WILLIAM J. BAUER, Circuit Judge

                                 ILANA DIAMOND ROVNER, Circuit Judge



No. 07-3411
                                                                  Appeal from the United
UNITED STATES OF AMERICA,                                         States District Court for the
      Plaintiff-Appellee,                                         Northern District of Illinois,
                                                                  Eastern Division.
                v.
                                                                  No. 01 CR 1049
ROBERT A. BURKE ,                                                 Rebecca R. Pallmeyer, Judge.
     Defendant-Appellant.

                                                 Order

        We affirmed Burke’s convictions but remanded for resentencing in light of
United States v. Booker, 543 U.S. 220 (2005). See 425 F.3d 400 (2005). On remand the
district judge, armed with full knowledge about the extent of his discretion, imposed



∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 07-3411                                                                    Page 2

the same sentence--240 months’ imprisonment. Burke has appealed a second time.

       The sentence exceeds the statutory maximum for any one of Burke’s convictions.
The district judge reached 240 months by making several of the sentences run
consecutively. Burke does not contend that Booker prohibits this procedure. Instead he
argues that more than one conviction for different false statements before the same
grand jury violated the double jeopardy clause. That argument is outside the scope of
our mandate. We sent the case back for resentencing. A violation of the double
jeopardy clause knocks out the conviction. Yet Burke did not argue on his initial appeal
that any of his convictions violated the double jeopardy clause. A remand limited to
sentencing issues is too late to raise a new objection to the convictions.

       Not that the argument has any substance. Burke was tried just once. The double
jeopardy clause does not forbid convictions for overlapping offenses, provided that
only one trial--which is to say, a single jeopardy--takes place. See, e.g., Ohio v. Johnson,
467 U.S. 493 (1984); Missouri v. Hunter, 459 U.S. 359 (1983); United States v. Albernaz, 450
U.S. 333 (1981). The only question is statutory and concerns the appropriate unit of
prosecution. Yet Burke has not argued that the charges are multiplicitous, and as each
count concerns a separate false statement such an argument would be untenable.

       Burke contends that a 240-month sentence is unreasonably long for a person
convicted of perjury. Yet it is in the middle of the range under the Sentencing
Guidelines, and as Burke does not argue that the range has been determined incorrectly
the sentence is presumed reasonable. See Rita v. United States, 127 S. Ct. 2456 (2007);
United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). Burke wants us to compare
his sentence with that of other persons convicted of perjury without the sort of
enhancing factors that increased his own range. (One of these factors is that the offense
about which Burke lied, in an effort to throw the grand jury off the scent, is a murder in
which Burke himself played a major role.) Arguments about unwarranted disparity are
pointless when the sentence is within a properly determined range, for the Guidelines
are designed to treat similar situations similarly. See United States v. Boscarino, 437 F.3d
634, 638 (7th Cir. 2006). The difference between Burke’s sentence and what would be
meted out in a plain-vanilla perjury case is not an “unwarranted” disparity; to the
contrary, it would be unwarranted to disregard the aggravating considerations
associated with Burke’s crimes.

                                                                                  AFFIRMED